Ol+FlCE   OF THE ATTORNkY  GENERAL   OF TEXAS
                               AUSTIN
G~~“ERSECLERS
~-tat% GumnAt.



EonorabieX. L. Hinson, Jr.
CountyAuditor
Folk County
Liviwston, Texas
Dear Sir: -                    Opinion 80. O-6689          ’
    :                          Be:’
    f




                       ~a, but before such payment can be nado for
                     945, it v~lllbe neccwmry to afi:end
                                                       the county
budgot.
        Article 689a-11, iernoncs Annotated’Civil Statutes,,in
In part es follov~s:
                                                              ..
             $89* * ;/h&xthe budset &.s bce;lflnally ap-
        proved by.the Comissloncrs~  Court, tho budget, RS
        apyrovod by the Court, shall be filed with tho Clerk
        of the County Court, and tuxco levied only in ac-
        cordance thereaith, and no expenditure of the funds
         _.
        of the county shall thereafterbo mdo eioept in
        strict ~0npllf~1o5 with the budget as adopted by the
        court. Except that emrwnoy cr2enditures,lq,case
        of grave public neoseoity to met musuol anZ un-
        fo?asocr.coilditions \vh?bich
                                   could Got, by reorronibly
        dil!.ze%tthb@t and attention, have been luoludod
        in the ori&ia.I budsot, may from tim to tke be
.       authorized by the Cotit os amn~ents to the
        origin01 bud&, t * *n
       This ~opartmnt hcs ruled that the Comissioners* Court
of a couuty is v;ithoutauthority to naze any cqmd.ituv35   of
fusds of the county not in oompliome with the budgot, except
                            =r of 6;ravopublio adcomity, aa
caorgencyox?anditurss in ca-**
outlinedby maid Arti.cl5 6(39a-11.. Tieeoolose herewith copies
or our Opinlom iios.CbjOj3-A and 0~51&, each.of which con:
tainsa full diacuasior.of the b&get Icvf,and how 6cmc oan
bo mfs~&? a,




SYD:W
oilcls,